  Case 6:21-mj-00022-RSB Document 1-2 Filed 06/14/21 Page 1 of 4 Pageid#: 3
                                                                                   6:21mj22


                                       ATTACHMENT B

                                 PROPERTY TO BE SEIZED:

       1. All records relating to violations of distribution and possession with intent to

distribute controlled substances, in violation of 21 U.S.C. § 841, conspiracy to distribute

controlled substances, in violation of 21 U.S.C. § 846, those violations involving Donovan

STONE (“STONE”), and his coconspirators, and occurring after May 1, 2019 including:

           a. Books, records, receipts, notes, ledgers, and other papers relating to the
              transporting, ordering, purchasing, and distributing of controlled substances;

           b. Books, records, invoices, receipts, records of real estate transactions (whether
              rented or owned property), safe deposit box keys, money wrappers, and other
              items evidencing the obtaining, secreting, transferring, and/or concealment of
              assets and the obtaining, secreting, transferring, concealing, and/or expending of
              money;

           c. Photographs, including still photographs, negatives, video tapes, films,
              undeveloped film and the contents therein, slides, in particular photographs of co-
              conspirators, assets, and/or controlled substances;

           d. Address and/or telephone books, rolodex indices and any papers reflecting names,
              addresses, telephone numbers, pager numbers, fax machines, and/or telex
              numbers of co-conspirators, sources of supply, customers, financial institutions,
              and other individuals or businesses with whom a financial relationship exists;

           e. Indicia of occupancy, residency, rental, and/or ownership of the premises to be
              searched, including, but not limited to, utility and telephone bills, cancelled
              envelopes, rental, purchase, or lease agreements, and keys;

           f. Any conversations, whether through text messages or other applications,
              concerning the distribution and/or possession with the intent to distribute
              controlled substances, bulk cash deliveries, or the laundering of drug proceeds;

           g. Lists of customers and related identifying information;

           h. Types, amounts, and prices of drugs trafficked as well as dates, places, and
              amounts of specific transactions;

           i. Any information related to sources of drugs (including names, addresses, phone
              numbers, or any other identifying information);



                                                 2
  Case 6:21-mj-00022-RSB Document 1-2 Filed 06/14/21 Page 2 of 4 Pageid#: 4




           j. Any information relating to the schedule or travel of STONE;

           k. All bank records, checks, credit card bills, account information, and other
              financial records;

           l. Records and information relating to the identity or location of the suspects;

           m. United States currency, precious metals, jewelry, and financial instruments,
              including stocks and bonds;

           n. Controlled substances;

           o. Scales, containers, mixers, cutting tools, packaging materials, beaters, burners,
              and any other drug paraphernalia used in manufacturing, diluting, packaging, and
              distributing controlled substances;

           p. Firearms and other items pertaining to the possession of firearms, including gun cases,
              ammunition, ammunition magazines, holsters, spare parts for firearms, firearms
              cleaning equipment, photographs of firearms or of persons in possession of firearms,
              and receipts for the purchase and/or repair of all these items;

           q. Books, records, invoices, receipts, records of real estate transactions (whether
              rented or owned property), bank statements and related records, passbooks,
              money drafts, letters of credit, money orders, bank drafts, and cashier's checks,
              bank checks, safe deposit box keys, money wrappers, and other items evidencing
              the obtaining, secreting, transferring, and/or concealment of assets and the
              obtaining, secreting, transferring, concealing, and/or expending of money;

           r. Electronic equipment, such as cellular telephones (and the data contained within),
              computers, telex machines, facsimile machines, currency counting machines, and
              telephone answering machines (including listening to any messages recorded on
              such machines). Additionally, computer software, tapes, discs, CD, DVDs, audio
              tapes, and the contents therein, containing the information generated by the
              aforementioned electronic equipment.

       2. For any computer or storage medium whose seizure is otherwise authorized by this

warrant, and any computer or storage medium that contains or in which is stored records or

information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):

           a. evidence of who used, owned, or controlled the COMPUTER at the time the
              things described in this warrant were created, edited, or deleted, such as logs,
              registry entries, configuration files, saved usernames and passwords, documents,
              browsing history, user profiles, email, email contacts, “chat,” instant messaging
              logs, photographs, and correspondence;


                                                 3
  Case 6:21-mj-00022-RSB Document 1-2 Filed 06/14/21 Page 3 of 4 Pageid#: 5




           b. evidence of software that would allow others to control the COMPUTER, such as
              viruses, Trojan horses, and other forms of malicious software, as well as evidence
              of the presence or absence of security software designed to detect malicious
              software;
           c. evidence of the lack of such malicious software;
           d. evidence indicating how and when the computer was accessed or used to
              determine the chronological context of computer access, use, and events relating
              to crime under investigation and to the computer user;
           e. evidence indicating the computer user’s state of mind as it relates to the crime
              under investigation;
           f. evidence of the attachment to the COMPUTER of other storage devices or similar
              containers for electronic evidence;
           g. evidence of counter-forensic programs (and associated data) that are designed to
              eliminate data from the COMPUTER;
           h. evidence of the times the COMPUTER was used;
           i. passwords, encryption keys, and other access devices that may be necessary to
              access the COMPUTER;
           j. documentation and manuals that may be necessary to access the COMPUTER or
              to conduct a forensic examination of the COMPUTER;
           k. records of or information about Internet Protocol addresses used by the
              COMPUTER;
           l. records of or information about the COMPUTER’s Internet activity, including
              firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”
              web pages, search terms that the user entered into any Internet search engine, and
              records of user-typed web addresses;
           m. contextual information necessary to understand the evidence described in this
              attachment.
       As used above, the terms “records” and “information” includes all forms of creation or

storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).



                                                4
  Case 6:21-mj-00022-RSB Document 1-2 Filed 06/14/21 Page 4 of 4 Pageid#: 6




       The term “computer” includes all types of electronic, magnetic, optical, electrochemical,

or other high speed data processing devices performing logical, arithmetic, or storage functions,

including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.

       The term “storage medium” includes any physical object upon which computer data can

be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.

       During the execution of the search of the Subject Premises described in Attachment A,

law enforcement personnel are authorized to (1) press or swipe the fingers (including thumbs) of

any individual, who is found at the subject premises and reasonably believed by law enforcement

to be a user of a device found at the premises, to the fingerprint scanner of the device; (2) hold a

device found at the premises in front of the face those same individuals and activate the facial

recognition feature, for the purpose of attempting to unlock the device in order to search the

contents as authorized by this warrant.




 /DZHQIRUFHPHQWVKDOOVHOHFWWKHILQJHU




                                                  5
